Citation Nr: 0110544	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for patellofemoral 
chondrosis of the right knee.

2.  Entitlement to a compensable rating for patellofemoral 
chondrosis of the left knee.

3.  Entitlement to a compensable rating for greater 
trochanteric bursitis of the right hip.

4.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
November 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the Columbia, South Carolina RO that: 
granted service connection for patellofemoral chondrosis of 
the right knee, patellofemoral chondrosis of the left knee 
and greater trochanteric bursitis of the right hip, each 
evaluated as noncompensable from November 1998; and denied 
entitlement to a compensable disability evaluation under the 
provisions of 38 C.F.R. § 3.324.  This case was before the 
Board in October 2000 when it was remanded for additional 
development.

In December 2000, a hearing was held at the Columbia, South 
Carolina RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that his service-connected right knee, 
left knee and right hip disabilities are more disabling than 
currently evaluated.  The Board notes that the medical 
evidence of record contains many references to increased pain 
in the veteran's knees and right hip.  For example, a January 
1999 VA examination report notes the veteran's complaints of 
bilateral knee pain when running and instability when 
walking.  In addition, the veteran testified during the 
December 2000 Travel Board hearing that he had pain and 
discomfort in his knees "[a]lmost every day."  He stated, 
"if I overdo it, then [the knees will] . . . swell up or 
they'll lock, or they'll grind."  He further stated that his 
knees had given out four times since his discharge from 
service and that he wore knee braces as needed.  The veteran 
also testified that he had pain in his right hip with 
radiation to the lower extremity.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joints or musculature.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (2000) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) specifically 
pointed out that an examination of musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  Id.

In reviewing the January 1999 VA examination report, it 
appears that the extent of functional disability due to pain 
is not adequately portrayed in accordance with the directives 
of the Court in DeLuca.  In this regard it is noted that 38 
C.F.R. § 4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.45, 4.59.  In DeLuca the Court emphasized that a 
VA rating examination must be conducted so as to portray 
adequately not only the identifiable anatomical damage, but 
also the functional loss experienced by the veteran.  As 
noted above, the Court specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca specifically 
requires that the medical examiner should be asked to 
determine whether there is any weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected disabilities; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis.  Additionally, 
the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.

Although further delay is regrettable, additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claims.  It is the 
Board's judgment that a VA neurological examination is also 
warranted for the purpose of determining the current severity 
of the veteran's service-connected right hip disability.  Up-
to-date treatment records should also be compiled on remand.

In addition, it should be pointed out that VA General Counsel 
has addressed the question of multiple ratings when 
evaluating knee disabilities.  See VAOPGCPREC 23-97 (July 1, 
1997), VAOPGCPREC 9-98 (August 14, 1998).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.

Also, the Board notes that the issue of entitlement to 
extraschedular ratings has been raised by the veteran.  While 
the RO has considered this issue previously, it should again 
be addressed following the receipt of additional evidence.

Finally, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  On remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate for the veteran's service-connected 
disabilities.

The veteran also contends that he is entitled to a 
compensable disability evaluation under the provisions of 
38 C.F.R. § 3.324.  Since the outcome of the deferred claims 
noted above may have a significant impact on the claim for a 
compensable disability evaluation under 38 C.F.R. § 3.324 for 
multiple, noncompensable, service-connected disabilities, 
this latter issue is also deferred pending the completion of 
the development being sought in this Remand.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his right knee, left knee 
and right hip disabilities since his 
discharge from service in November 1998.  
After obtaining the necessary releases, 
the RO should then contact the named 
medical providers and request copies of 
all medical records concerned with 
treatment of the veteran since November 
1998.

2.  Thereafter, the veteran should be 
scheduled for special VA neurological and 
orthopedic examinations for the purpose 
of determining the current severity of 
his service-connected right knee, left 
knee and right hip disabilities.  The 
claims file and a copy of this Remand 
must be made available to the examiners 
for their review.

a.  With regard to the right and left 
knees, the orthopedic examiner should 
conduct all indicated special tests and 
studies, to include x-ray examinations 
and range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  The orthopedic examiner 
should fully describe any pain, weakened 
movement, excess fatigability and 
incoordination present.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right knee or left knee is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

b.  With regard to the right hip, the 
neurologist should discuss the presence 
or absence of symptoms compatible with 
peripheral neuropathy and provides a 
clear description of any other 
neurological findings appropriate.  

The orthopedic examiner should conduct 
all indicated special tests and studies, 
to include x-ray examinations and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  The orthopedic examiner should 
fully describe any pain, weakened 
movement, excess fatigability and 
incoordination present.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right hip is used repeatedly over a 
period of time.  This determination 
should if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  If the examiner feels that 
such determinations are not feasible, 
this should be stated for the record 
together with the reasons why it was not 
feasible.

3.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If not, the RO should 
return the examination report(s) to the 
examining physician(s) and request that 
all questions be answered.

4.  Following the completion of all 
development, the RO should review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  Consideration should 
specifically be given to the question of 
whether separate ratings may be assigned 
for the right knee and left knee 
disabilities based on instability and 
limitation of motion.  In addition, the 
RO's attention is directed to the issue 
of whether referral for consideration of 
an extraschedular rating for the 
increased rating claims is appropriate 
under the provisions of 38 C.F.R. § 
3.321(b)(1).  Should submission under § 
3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth in detail.  Furthermore, the RO 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




